Mr. Justice Robb
delivered the opinion of the Court:
These are appeals from decisions of the Patent Office tribunals sustaining appellee’s petition for the cancelation of the letters “D,” “T,” and “T C,” which appellant, the Dennison Manufacturing Company, theretofore had registered as trademarks for tags.
The Patent Office, after a review of the evidence, found that appellant had not used these letters as trademarks, but merely as grade marks; and, since it appeared that appellee, the Denney Tag Company, was using substantially the same marks in the same way, sustained the petition for cancelation. This action clearly was right; for words, letters, figures, or symbols not denoting origin or ownership, but merely indicating quality, are not capable of exclusive appropriation. Lawrence Mfg. Co. v. Tennessee Mfg. Co. 138 U. S. 537, 547, 34 L. ed. 997, 1003, 11 Sup. Ct. Rep. 396; Columbia Mill Co. v. Alcorn, 150 U. S. 460, 463, 37 L. ed. 1144, 1146, 14 Sup. Ct. Rep. 151.
The interest of appellee was sufficient to form the basis for its petition to cancel. Tim & Co. v. Cluett, P. & Co. 42 App. D. C. 212.
The decisions are affirmed. Affirmed.